department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend d county e state f city g church h year j year k dollars amount dollars amount m dollars amount n dollars amount dear why you are receiving this letter this is our response to your date letter requesting approval of a set- aside under internal_revenue_code sec_4942 you’ve been recognized as tax-exempt under sec_501 of the code and have been determined to be a private_foundation under sec_509 our determination based on the information furnished your set-aside program is approved under internal_revenue_code sec_4942 as required under sec_4942 the set_aside amount must be paid within the 60-month period after the date of the first set-aside description of set-aside request you're dedicated to enhancing education for students in grades pre-k through and advancing theatre and performing arts to positively impact residents of d county in the state of e you accomplish these objectives through funding various arts initiatives you wish to set_aside funds totaling n dollars for a specific project to construct an arts campus facility in the city of f the centerpiece of the development project is the rehabilitation and reuse of a vacant and historic church building known as g g is a highly-visible structure and is listed on the national register of historic places one of the project’s goals is to provide a host of in-demand services to small nonprofit arts groups included in the overall cost of the project between k and dollars are m dollars in specific infrastructure and finishes tenant improvements to serve performing arts tenants and users the facility is a social enterprise offering collaborative visual and performing arts space a contemporary gallery and a resource center for arts-related organizations individuals and groups the vision is to create a vibrant artistic campus that unifies neighborhoods and the city of f the purpose of the set-aside is to fund a portion of these infrastructures and finishes costs you are requesting a ruling regarding a proposed set-aside of funds in the amount of n dollars for the taxable_year ending in h the amount of n dollars is your entire commitment and there are no planned additions the construction of the arts-related infrastructure tenant improvements of the facility are better accomplished by a set-aside of n dollars rather than the immediate payment of such funds because current spending of these construction costs is not possible at this time however this commitment is necessary to allow the project to move forward with securing commitments from financers and to enable the establishment firmer commitments with prospective nonprofit performing arts tenants and users the final design and construction of the arts campus facility has yet to commence the city of f planning board formerly approved the plans many of the construction and tenant improvement build-outs are ongoing and require more time it is now confirmed that construction will begin in calendar_year j and will be completed in the two years following moreover as is customary and appropriate in the construction of a facility payments will be made by you on an as work is done basis which will promote the proper and timely completion of the arts campus facility it is anticipated that relevant expenditures_for the construction of the facility tenant improvements and finishes will not begin to be made until calendar_year j the set-aside of n dollars will be paid within five years after the first date of the set-aside basis for our determination internal_revenue_code sec_4942 states that an amount set_aside for a specific project which includes one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of sec_4942 sec_4942 of the code states that an amount set_aside for a specific project will meet the requirements of this subparagraph if at the time of the set- aside the foundation establishes that the amount will be paid within five years and either clause i or ii are satisfied sec_4942 of the code is satisfied if at the time of the set-aside the private_foundation establishes that the project can better be accomplished using the set-aside than by making an immediate payment sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that a private_foundation may establish a project as better accomplished by a set-aside than by immediate payment if the set-aside satisfies the suitability test described in sec_53_4942_a_-3 sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that specific projects better accomplished using a set-aside include but are not limited to projects where relatively long-term expenditures must be made requiring more than one year’s income to assure their continuity in revrul_74_450 1974_2_cb_388 an operating_foundation converted a portion of newly acquired land into a public park under a four-year construction_contract the construction_contract payments were to be made mainly during the final two years this constituted a specific project the foundation’s set-aside of all its excess earnings for four years was treated as a qualifying_distribution under internal_revenue_code sec_4942 what you must do your approved set-aside s will be documented on your records as pledges or obligations to be paid_by the date specified the amounts set_aside will be taken into account to determine your minimum_investment_return under internal_revenue_code sec_4942 and the income attributable to your set_aside s will also be taken into account in computing your adjusted_net_income under sec_4942 of the code additional information this determination is directed only to the organization that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as a precedent please keep a copy of this letter in your records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person listed in the heading of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure
